Title: To James Madison from William Eustis, 25 February 1815
From: Eustis, William
To: Madison, James


                    
                        (private)
                        Dear Sir,
                        Boston Feby 25. 1815
                    
                    Well knowing the satisfaction with which you will receive one of the brave men who have distinguished themselves on the northern Frontier I consider any apology unnecessary in making known to you Colo Aspinwall

of this state whose services are well understood by his brothers in arms whose friends are among the best friends of their country, and whose good name must be precious to the Govt & country which he has so honorably served. With the highest respect
                    
                        
                            William Eustis
                        
                    
                